DETAILED ACTION
Claims 1-24 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Arguments
In response to the Applicant’s argument (see page 12), with respect to the objection to claim 22, the objection to claim 22 has been withdrawn in view of the amendments made to claim 22.

In response to the Applicant’s argument (see page 12), with respect to the interpretation of claims 1-20 and 22-25 under 35 U.S.C. 112(f) and the rejection of claims 1-20 and 22-25 under 35 U.S.C. 112(b). The interpretation of claims 1-20 and 

The Applicant argues (see pages 15-20), with respect to claim 1, that Gower does not disclose a stream processing module as claimed and that the interpolation module of Liang is not equivalent to a stream processing module. The interpolation module receives a discrete set of data, processes that data, and provides an output. In contrast, a stream processing module is configured to perform operations on a continuous stream of data in substantially real-time, and provide an output in substantially real time. 
In response to the Applicant’s argument, the Examiner respectfully disagrees. While the Applicant argues that the stream processing module is configured to perform operations on a continuous stream of data in substantially real-time, and provide an output in substantially real time and Applicant also cited a description of stream processing from Wikipedia, the Examiner respectfully submits that these features are not recited in the claim. There is also no indication in the claim that the “events” processed by the streaming processing module are continuous stream of data. If the limitations in the claims are to be interpreted this way and if supported by the Applicant’s specification, then the Examiner respectfully suggests that these features be added to the claim.

The Applicant argues (see page 19) that in contrast to the present application, where the processing defined in claim 1, including the generation of the events and the processing, is performed by the same user device. 
In response, the Examiner respectfully disagrees. While the claim recites “said at least one processor and at least one memory implementing, by the at least one processor executing instructions stored in the at least one memory, a plurality of modules supporting an application”, the claim does not recite that all of the modules resides within the user device. For example, the user device could execute instructions in its memory to send a command to initiate a module located remotely. The remote module, in this case, is implemented or initiated by the user device executing the instructions. Therefore, the Applicant argues limitations not recited in the claim.

In response to the Applicant’s argument (see pages 19-20) that Gower in view of Liang does not disclose a user device that performs the features in claim 1, a new ground of rejection under 35 U.S.C. 103 as being unpatentable over Gower et al. (U.S. PGPub 2015/0222730) in view of Liang (U.S. PGPub 2014/0213372) further in view of Katz et al. (U.S. PGPub 2014/0351818) is made in view of the amendments made to claim 1. The combination of Gower, Liang and the new reference, Katz, is relied upon to teach all the features of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gower et al. (U.S. PGPub 2015/0222730) in view of Liang (U.S. PGPub 2014/0213372) further in view of Katz et al. (U.S. PGPub 2014/0351818).

Regarding claims 1 and 24, Gower teaches A system comprising a user device and a server, the user device comprising at least one processor and at least one memory, said at least one processor and at least one memory implementing, by the at least one processor executing instructions stored in the at least one memory, a plurality of modules supporting an application, (Gower, see figs. 1 and 9 transmit Event to server; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the 
said modules comprising: a stream processing module; an event module; at least one further module, wherein: at least one of the at least one further module is configured to generate one or more events and provide said one or more events to said event module; (Gower, see figs. 1 and 9 transmit Event to server; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...transmits 914 the event object to the server; see also paragraph 0092 and see figs. 10-14)
said event module is configured to provide one or more of said one or more events to said stream processing module; (Gower, see figs. 1 and 9 transmit Event to server; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...transmits 914 the event object to the server; see also paragraph 0092 and see figs. 10-14)

However, Gower does not explicitly teach said stream processing module being configured to perform stream processing on the provided one or more events to generate one or more processed events, and to provide said one or more processed events as an output to said event module;
said one or more modules are configured to process the one or more processed events and provide a further output to the event module; and
Liang teaches said stream processing module being configured to perform stream processing on the provided one or more events to generate one or more processed events, and to provide said one or more processed events as an output to said event module; (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user inputs to the game interpolation module 334 interpolating the compressed versions of the user inputs. For example, the game interpolation module 330 can process the coded data of the compressed version 
said one or more modules are configured to process the one or more processed events and provide a further output to the event module; and (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user inputs to the game interpolation module 334 (Game interpolation module 330 (one or more modules) returns results to User input interface module 320 (event module)) interpolating the compressed versions of the user inputs. For example, the game interpolation module 330 can process the coded data of the compressed version of the user inputs for generating gesture information at a higher detail than provided by the coded data. At operation 918, the interpolation results are returned and then transmitted...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower and Liang to provide the technique of a stream processing module being configured to perform stream processing on the provided one or more events to generate one or more processed events, and to provide said one or more processed events as an output to said event module and said one or more modules are configured to process the one or more processed events and provide a further output to the event module of Liang in the system of Gower in order to allow the system to use computing resources efficiently and to improve playback (Liang, see paragraphs 0020-0021).

Katz teaches said event module is configured to provide said further output to the stream processing module. (Katz, see figs. 2-3B; see abstract; see paragraph 0017 where the process management server (115) includes functionality to identify and/or receive tasks, inputs, and processes, execute a process flow, and send results to any suitable recipient.; see paragraph 0040 where  task A (305), task B (310), task C (315), and task D (320), each with the inputs and outputs …; see paragraph 0041 where the tasks (i.e., task A (305), task B (310), task C (315), and task D (320)) have had their inputs and outputs analyzed to determine a process flow (350), which shows the order of execution of the tasks. As shown in FIG. 3B, either task A (305) or task C (315) may execute first, or concurrently, depending on whether the necessary inputs are available. Once both task A (305) and task C (315) have generated their output, task D (320) may execute, generating the last input needed by task B (310), which completes the process when output 10 of task B (310) is generated...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower-Liang and Katz to provide the technique of providing said further output to the stream processing module of Katz in the system of Gower-Liang in order to improve execution/response times, distributed system resiliency as well as improved efficiency (Katz, see paragraph 0039 and see paragraph 0017 where the process management server...a handheld gaming device).

Regarding claim 2, Gower-Liang-Katz teaches wherein said event module is configured to provide the output from the stream processing module to the one or more modules to thereby control said application. (Gower, see figs. 3 and 5-6; see paragraph 0077 where input handler 304 transmits 306 input event data (in the form of event objects) to network output 308 which in turn sends the event objects to the server. The input handler 304 also places the event objects into client event queue 310 at the client. Each event object may comprise an apply time...)

Regarding claim 3, Gower-Liang-Katz teaches wherein said one or more modules comprises an analytics module and said event module is configured to provide the output from the stream processing module to the analytics module. (Gower, see figs. 3 and 5-6; see paragraph 0077 where input handler 304 transmits 306 input event data (in the form of event objects) to network output 308 which in turn sends the event objects to the server. The input handler 304 also places the event objects into client event queue 310 at the client. Each event object may comprise an apply time...)

Regarding claim 4, Gower-Liang-Katz teaches wherein said stream processing module is configured to determine dynamically which of said one or more events is to be processed. (Gower, see figs. 3 and 5-6; see paragraph 0077 where input handler 304 transmits 306 input event data (in the form of event objects) to network output 308 which in turn sends the event objects to the server. The input handler 304 also places the event objects into client event queue 310 at the client. Each event object may comprise an apply time...)

Regarding claim 6, Gower-Liang-Katz teaches wherein said stream processing module is configured to determine that a series of events have occurred in a given order and in response thereto provide an output. (Gower, see figs. 5-6 and 9; see paragraph 0090 where the apply time is set 906 to an insertion time…; see paragraph 0091  inserts 912 the event object into the event queue. It transmits 914 the event object to the server)

Regarding claim 7, Gower-Liang-Katz teaches wherein said stream processing module is configured to run one or more scripts and to be updated by one or more scripts received from a server. (Gower, see figs. 5-6 and 9; see paragraph 0090 insertion time may be preconfigured, or may be dynamically calculated using prediction metrics received from the server…)

Regarding claim 8, Gower-Liang-Katz teaches wherein at least one module is configured to provide at least one event which can only be used on said user device and at least one event which can be transmitted to a server. (Gower, see figs. 5-6 and 9; see paragraph 0091 the client input handler inserts 912 the event object into the event queue (can be used on user device). It transmits 914 the event object to the server (can be transmitted to server)…)

Regarding claim 9, Gower-Liang-Katz teaches wherein at least one module is configured to receive from the event module the at least one event which can be 

Regarding claim 10, Gower-Liang-Katz teaches wherein at least one further module comprises a user state module, said user state module configured to store user related information and provide user state related information to the stream processor module. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input (user related information); see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...)

Regarding claim 11, Gower-Liang-Katz teaches wherein said user state module is configured to synchronise data with a server. (Gower, see figs. 1 and 9; see paragraph 0056 where generate and send synchronization packets to the clients. Different synchronization packets may be sent to different clients. The synchronization packets comprise update commands generated from the graph of connected nodes at the server...)

Regarding claim 12, Gower-Liang-Katz teaches wherein said user state module is configured to be updated by said stream processor module. (Gower, see figs. 1 and 9; see paragraph 0056 where generate and send synchronization packets to the clients. Different synchronization packets may be sent to different clients. The synchronization packets comprise update commands generated from the graph of connected nodes at the server...)

Regarding claim 13, Gower-Liang-Katz teaches wherein said one or more modules comprises a prediction function module, said prediction function module being configured to receive at least one event from the stream processor module via the event module and in response thereto provide an output to control at least one module of said plurality of modules. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)

Regarding claim 14, Gower-Liang-Katz teaches wherein the prediction function module provides one or more of a learning or training function. (Gower, see paragraph 0079 where prediction is carried out at the client (which is optional) a predictor 314 is arranged to generate and update a prediction orchard 316 from a copy of the 

Regarding claim 16, Gower-Liang-Katz teaches wherein the at least one further module comprises a user state module configured to store user related information and (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)
wherein said prediction function module is configured to receive via said event module user related information from said user state module and at least one application event from at least one of said plurality of modules. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)

Regarding claim 17, Gower-Liang-Katz teaches wherein said event module is configured to receive a stream of application related events from at least module of said 

Regarding claim 18, Gower-Liang-Katz teaches wherein said event module is configured to receive a stream of application related events, determine which of said plurality of said stream of events is required by which other module or modules of said plurality of modules and output said respective events to the respective other module or other modules. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)

Regarding claim 19, Gower-Liang-Katz teaches comprising a display, said display being controlled to display one or more of an image and one or more options in 

Regarding claim 20, Gower-Liang-Katz teaches comprising a user interface configured to receive user input from a user, said user interface being controlled by said plurality of modules, wherein in response to user input received by said user interface, at least one module is configured to generate one or more events. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)

Regarding claim 21, Gower-Liang-Katz teaches wherein said application is configured to provide a computer implemented game. (Gower, see paragraph 0441 

Regarding claims 22 and 23, Gower teaches A computer implemented method provided by at least one processor and at least one memory in a user device, said at least one processor and at least one memory implementing, by the at least one processor executing instructions stored in the at least one memory a plurality of modules supporting an application, said method comprising: generating by at least one further module one or more events; determining by an event module that one or more of said events is to be provided to a stream processing module; (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)
providing, by the event module, the determined one or more events to the stream processing module; (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction 
providing, by the event module the one or more processed events to one or more modules; (Gower, see figs. 1 and 9 transmit Event to server; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...transmits 914 the event object to the server; see also paragraph 0092 and see figs. 10-14)
However, Gower does not explicitly teach performing stream processing by the stream processing module to generate one or more processed events, and provide said one or more processed events as an output to the event module;
processing, by the one or more modules, the one or more processed events and providing a further output to the event module; and  
Liang teaches performing stream processing by the stream processing module to generate one or more processed events, and provide said one or more processed events as an output to the event module; (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user inputs to the game interpolation module 334 interpolating the compressed versions of the user inputs. For example, the game interpolation module 330 can process the coded data of the compressed version of the user inputs for generating gesture information at a higher 
processing, by the one or more modules, the one or more processed events and providing a further output to the event module; and (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user inputs to the game interpolation module 334 (Game interpolation module 330 (one or more modules) returns results to User input interface module 320 (event module)) interpolating the compressed versions of the user inputs. For example, the game interpolation module 330 can process the coded data of the compressed version of the user inputs for generating gesture information at a higher detail than provided by the coded data. At operation 918, the interpolation results are returned and then transmitted...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower and Liang to provide the technique of performing stream processing by the stream processing module to generate one or more processed events, and providing said one or more processed events as an output to the event module and processing, by the one or more modules, the one or more processed events and providing a further output to the event module of Liang in the system of Gower in order to allow the system to use computing resources efficiently and to improve playback (Liang, see paragraphs 0020-0021).
However, Gower-Liang does not explicitly teach providing, by said event module, said further output to the stream processing module. 

It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower-Liang and Katz to provide the technique of providing said further output to the stream processing module of Katz in the system of Gower-Liang in order to improve execution/response times, distributed system resiliency as well as improved efficiency (see paragraphs 0039 and 0017 where the process management server...a handheld gaming device).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gower-Liang-Katz in view of Tan et al. (EP 2819015 A1).

Regarding claim 5, Gower-Liang-Katz teaches all the features of claim 1. However, Gower-Liang-Katz does not explicitly teach wherein said stream processing module is configured to aggregate a plurality of events over a window to provide an aggregated output, said stream processing module being configured to cause said aggregated output to be transmitted to a server.
Tan teaches wherein said stream processing module is configured to aggregate a plurality of events over a window to provide an aggregated output, said stream processing module being configured to cause said aggregated output to be transmitted to a server. (Tan, see figs. 2, 4 and 5; see abstract where obtaining, by a terminal, multiple input events during running of application software; aggregating the multiple input events to obtain an aggregate event; and transmitting the aggregate event to the server...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower-Liang-Katz and Tan to provide the technique of aggregating a plurality of events over a window to provide an aggregated output, and causing the aggregated output to be transmitted to a server of Tan in the system of Gower-Liang-Katz in order to ensure that complete data is transmitted to the server and that the server can back up complete data (Tan, see abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gower-Liang-Katz in view of Douceur et al. (U.S. PGPub 2009/0203449).

Regarding claim 15, Gower-Liang-Katz teaches all the features of claim 13. However, Gower-Liang-Katz does not explicitly teach wherein the prediction function module provides one or more of an artificial intelligence function and a machine learning function.
Douceur teaches wherein the prediction function module provides one or more of an artificial intelligence function and a machine learning function. (Douceur, see Fig. 4; see paragraph 0052 where the server-side AI 224, as introduced above, the glimpse engine 408 sends a glimpse 416 of the game state to the client 206, and the client 206 responds with advice 418. The glimpse packager 410 may combine game state information with the client-side AI assignment to be computed by the client 206. A glimpse 416 is a snapshot of limited scope, containing data obtained by the game state monitor 406, of proximate relevance to the AI's subject entity, i.e., the bot being controlled or predicted. The game state input 602 receives the glimpse 416 as input for the client-side AI computation)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower-Liang-Katz and Douceur to provide the technique of the prediction function module providing one or more of an artificial intelligence function and a machine learning function of Douceur in the system of Gower-Liang-Katz in order to improve the system by making the system more intelligent, interesting and improve users' experience (Douceur, see paragraph 0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2003/0073495, which describes local database gaming system techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023.  The examiner can normally be reached on Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MENG VANG/
Primary Examiner, Art Unit 2457